Citation Nr: 1709958	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  12-28 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an effective date earlier than March 22, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a higher initial rating for PTSD, current evaluated at 70 percent.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to August 1969 and from January 2002 to May 2002, including service in the Republic of Vietnam.  The Veteran had additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which granted service connection for PTSD and assigned a 10 percent rating.  In an August 2015 decision, the Board granted entitlement to an initial 70 percent rating for PTSD, effective March 22, 2010, and remanded the issues currently on appeal.

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  Following the hearing, the record was left open and the Veteran submitted additional evidence, accompanied by a waiver of initial review by the agency of original jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of 1) entitlement to a higher rating for PTSD and to a TDIU are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was received by VA on April 19, 1983.

2.  In a February 1985 rating decision, the RO denied the Veteran's claim for service connection for PTSD.

3.  The Veteran filed a request to reopen his claim for service connection for PTSD in March 2010.

4.  A June 2010 VA memorandum corroborates the Veteran's reported PTSD stressor based on May 1968 service records retrieved from the National Archives and Records Administration (NARA).

5.  The May 1968 relevant official service department records existed and had not been associated with the claims file when VA decided the claim in February 1985.

6.  The date on which the Veteran's entitlement to service connection for PTSD arose is December 17, 1984, based on the combination of a VA psychiatric evaluation of that date and a February 2016 VA retrospective opinion diagnosing PTSD since at least December 1984.


CONCLUSION OF LAW

The criteria for an effective date of December 17, 1984, but no earlier, for the grant of entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.304, 3.400 (2016), 4.126 (1984).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends in his November 2011 notice of disagreement, his March 2015 videoconference hearing, and elsewhere that his grant of service connection for PTSD should be earlier than March 22, 2010, and specifically that it should go back to the date of his original claim-April 19, 1983.  For the reasons described below, the Board finds that December 17, 1984 is the effective date of service connection for the Veteran's PTSD.

The Veteran's first claim for service connection for PTSD was received by VA on April 19, 1983.  In a February 1985 rating decision, the RO denied the Veteran's claim for service connection for PTSD.  The Veteran filed a request to reopen his claim for service connection for PTSD in March 2010.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Vigil v. Peake, 22 Vet. App. 63 (2008); 38 C.F.R. § 3.156(c).

As applied here, the Board finds that the RO issued a memorandum in June 2010 in which it found that the Veteran's stressor was corroborated by May 1968 service records retrieved from NARA.  The May 1968 relevant official service department records existed and had not been associated with the claims file when VA decided the claim in February 1985.  Therefore, reconsideration of the claim from the date of the original claim-April 19, 1983-is warranted.  Id.

Having reopened the April 19, 1983 claim, the Board must next determine the effective date of service connection for PTSD.  The effective date of an award of disability compensation shall be the date of receipt of the claim, or date on which entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

As applied to this case, the Board finds that the date on which the Veteran's entitlement to service connection for PTSD arose is December 17, 1984, based on the combination of a VA psychiatric evaluation of that date and a February 2016 VA retrospective opinion diagnosing PTSD since at least December 1984.  Specifically, the February 2016 VA examiner opined that:

After a retrospective review of the Veteran's medical records, the Veteran's date of onset of his PTSD symptoms is considered to be well prior to the 3/22/2010 effective date for service connection.  His mental health treatment since at least 12/1984 is considered to be sufficient evidence that his symptoms of PTSD are at least as likely as not caused by his military service.

The Board finds that the February 2016 VA examiner's retrospective determination as to the date of onset of the Veteran's PTSD is consistent with the disability picture described by the VA Psychiatric Consultant in his December 17, 1984 Psychiatric Evaluation.  See Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014) (service connection for PTSD requires medical evidence diagnosing the condition under the present 38 C.F.R. § 3.304(f) and the prior regulation for service connection for PTSD applicable at the time of the 1984 claim, 38 C.F.R. § 4.126); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation).

An effective date prior to December 17, 1984 is not for application.  First, although the February 2016 VA examiner's retrospective opinion specifies the onset of PTSD from "at least 12/1984," neither his retrospective opinion nor any contemporaneous evidence includes a diagnosis of PTSD on any date before December 17, 1984.  Second, the January 1984 VA Social Industrial Survey clinician expressly found that "The Veteran does not fit the criteria for PTSD diagnosis."  Third, no other statement or document of record provides competent evidence establishing a diagnosis of PTSD prior to December 17, 1984.  See Young, supra; see also Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

Consequently, attributing the benefit of any doubt to the Veteran, the Board finds that service connection for PTSD is warranted as of December 17, 1984, the date on which entitlement arose, and no earlier.  38 C.F.R. §§ 3.102, 3.400(b)(2)(i).


ORDER

Subject to the law and regulations governing payment of monetary benefits, an effective date of December 17, 1984, for service connection for PTSD is granted.

REMAND

In light of the foregoing, the Board finds that the adjudication of his claim for a disability rating in excess of 70 percent for PTSD-including any extraschedular rating-is inextricably intertwined with the initial rating of the claim pursuant to the assignment of an effective date of service connection of December 17, 1984.

The schedular criteria for psychoneurotic disorders that were in effect at the beginning of the rating period at issue in this appeal were amended effective February 3, 1988.  See 53 Fed. Reg. 23 (Jan. 4, 1988).  The criteria for rating mental disorders were again amended effective November 7, 1996; the November 1996 formula remains in effect.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) (amending the sections of the VA schedule for rating mental disorders); see also 38 C.F.R. § 4.130 (general rating formula for mental disorders) (2016).  As such, the Veteran's claim must be considered under all three sets of criteria.

As of December 17, 1984 (i.e., prior to the February 3, 1988 regulatory change), the disability ratings for PTSD were as follows:

A noncompensable (0 percent) rating applied where there were neurotic symptoms which may somewhat adversely affect relationships with others but which do not cause impairment of working ability.

A 10 percent rating applied where there were less than the criteria for the 30 percent, with emotional tension or other evidence of anxiety productive of moderate social and industrial impairment.

A 30 percent rating applied where there was definite impairment in the ability to establish or maintain effective or wholesome relationships with people, and the psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce considerable social impairment.

A 50 percent evaluation was assigned when the ability to establish or maintain effective or favorable relationships with people was substantially impaired by reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels were so reduced as to result in severe industrial impairment.  

A 70 percent evaluation required that the disability be productive of a seriously impaired ability to establish or maintain effective or favorable relationships with people and that the psychoneurotic symptoms were of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment.  

A 100 percent evaluation was assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  In addition, psychiatric disability was manifested by a demonstrable inability to obtain or retain employment.

Effective February 3, 1988, Diagnostic Code 9411 provided that a noncompensable (0 percent) rating applied where there were neurotic symptoms which may somewhat adversely affect relationships with others but which do not cause impairment of working ability.

A 10 percent rating applied where there were less than the criteria for the 30 percent, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.

A 30 percent evaluation required definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and psychoneurotic symptoms that result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  The term "definite" has been defined as "distinct, unambiguous, and moderately large in degree," representing a degree of social and industrial inadaptability that was "more than moderate but less than rather large." VAOPGCPREC 9-93, 59 Fed. Reg. 4752 (1994); see also Hood v. Brown, 4 Vet. App. 301 (1993).

A 50 percent evaluation required considerable impairment in the ability to establish or maintain effective or favorable relationships with people, and psychoneurotic symptoms that result in such reduction in reliability, flexibility, and efficiency levels as to produce considerable industrial impairment.

A 70 percent evaluation required severe impairment in the ability to establish and maintain effective or favorable relationships with people; the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.

A 100 percent evaluation required virtual isolation in the community, totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, or demonstrable inability to obtain or retain employment.  Further, the Court held that these criteria provide three independent bases for granting a 100 percent disability evaluation.  See Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

In addition, VA promulgated 38 C.F.R. § 4.16(c), effective March 1, 1989, which stated that in cases where a mental disorder was assigned a 70 percent evaluation, and such mental disorder precluded a Veteran from securing or following a substantially gainful occupation, in such cases, the mental disorder shall be assigned a 100 percent schedular evaluation under the appropriate diagnostic code.  See 54 Fed. Reg. 4280-01 (Jan. 30, 1989).  38 C.F.R. § 4.16(c) (1996) was repealed when the revised criteria for rating psychiatric disabilities became effective on November 7, 1996.  61 Fed. Reg. 52695 (Oct. 8, 1996).  

Under the schedular criteria in effect prior to November 7, 1996, the Court held that where the Veteran's mental disorder was assigned a 70 percent evaluation and that mental disorder precluded a Veteran from securing or following a substantially gainful occupation, regardless of whether the Veteran had other compensable service-connected disabilities, the mental disorder must be assigned a 100 percent evaluation under the appropriate diagnostic code.  Johnson v. Brown, 7 Vet. App. 97.

Under the rating criteria that became effective November 7, 1996, a noncompensable (0 percent) rating applies where a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent rating applies where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is warranted when it is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted for chronic adjustment disorder when the disorder causes occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  

Finally, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

VA's General Counsel has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no earlier than the effective date of that change.  The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  VA thus must consider the claim pursuant to the former and revised regulations during the course of this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

In addition, when evidence of unemployability is submitted during the appeal from an assigned rating, a claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record suggests that the Veteran's PTSD affects his ability to work.  Thus, the issue of entitlement to TDIU has been raised by the evidence and is inextricably intertwined with psychiatric disability claim and thus adjudication of the TDIU issue must be deferred pending resolution of the PTSD claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his PTSD that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his PTSD and its impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and provide an opportunity to respond before the case is returned to the Board.

4.  Request that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and advise him that if he does not return VA Form 21-8940 or otherwise provide information on his employment and educational history it may adversely affect the claim for a TDIU.

5.  Then readjudicate the Veteran's claim of entitlement to a higher initial rating for PTSD, considering the criteria in effect prior to February 3, 1988, the criteria that became effective on that date, and the criteria in effect since November 7, 1996.  The RO must also determine whether a TDIU is warranted, to include under former regulation 38 C.F.R. § 4.16(c) (1996).  If the full benefits sought remain denied, the Veteran and his representative must be furnished a SSOC and be given an opportunity to submit a response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


